     Case 7:16-cv-03572-KMK-PED Document 498 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GEORGE GALGANO,
                                 Plaintiff,
        v.                                                Case No. 16-CV-3572 (KMK)

                                                                     ORDER
 COUNTY OF PUTNAM, et al.,
                                 Defendants.



KENNETH M. KARAS, United States District Judge:

       In view of the pre-motion conference and oral argument recently held on January 27,

2021, the status conference scheduled for February 10, 2021 at 10:30 A.M. is canceled.


SO ORDERED.

DATED:        February 8, 2021
              White Plains, New York
                                                   ____________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE
